Citation Nr: 1037590	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-25 014	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for a lumbosacral and thoracic muscle strain.  

2.  Entitlement to a disability rating in excess of 10 percent 
for decreased vibratory and pinprick sensation, right lower 
extremity.  

3.  Entitlement to a compensable rating for a healed scar of the 
pubis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Air Force 
from August 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

In January 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  A written 
transcript of this hearing has been associated with the claims 
file.  


FINDING OF FACT

The Board was notified by the RO that the Veteran died in July 
2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of his appeal.  38 U.S.C.A. § 7104(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 20.1302 (2009); but see Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2009, while this case was pending before the Board, 
the Board received notification from the RO that the Veteran had 
died in July 2010.  A copy of a Social Security Administration 
(SSA) inquiry sheet verifying the Veteran's date of death has 
been associated with the claims folder.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA RO from which the claim originated 
(listed on the first page of this decision).  

ORDER

The appeal is dismissed.



		
Sonnet Gorham
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


